Case 2:20-cv-00316-JNP-DAO Document 10-2 Filed 10/26/20 PageID.73 Page 1 of 3




 Jason M. Kerr (8222)
 Ronald F. Price (5535)
 Steven Garff (13707)
 PRICE PARKINSON & KERR, PLLC
 5742 West Harold Gatty Drive, Suite 101
 Salt Lake City, UT 84116
 Telephone: (801) 530-2900
 Facsimile: (801) 517-7192
 Email: jasonkerr@ppktrial.com
         ronprice@ppktrial.com
         stevengarff@ppktrial.com



                         IN THE UNTIED STATES DISTRICT COURT,
                                   DISTRICT OF UTAH



       SanMedica International, LLC, Quality IP        [PROPOSED] ORDER GRANTING
       Holdings, LLC                                   PLAINTIFFS’ EX PARTE MOTION
                                                       FOR LEAVE TO SERVE
       Plaintiffs,                                     DEFENDANTS BY ALTERNATE
                                                       MEANS THROUGH PUBLICATION
       v.
       Metabolic Research Center, Metabolic
       Research Center of Brevard, County, Inc.,
                                                           Case No. 2:20-cv-00316-JNP-DAO
       Metabolic Research Center of Fort Walton
       Beach, Inc., Metabolic Research Center of
       Jacksonville, Inc., Metabolic Research
       Center of Merritt Island, Inc., and John Does
       1-10,
       Defendants



        Pursuant to Fed. R. Civ. P. 4(e)(1) and Fed. R. Civ. P. 4 (h) and Plaintiffs’ Motion for

 leave to serve Defendants, Metabolic Research Center, Metabolic Research Center of Brevard,

 County, Inc., Metabolic Research Center of Fort Walton Beach, Inc., Metabolic Research Center

 of Jacksonville, Inc., Metabolic Research Center of Merritt Island, Inc. (Collectively “Metabolic”

 or “Defendants”) through alternate means,
Case 2:20-cv-00316-JNP-DAO Document 10-2 Filed 10/26/20 PageID.74 Page 2 of 3




 IT IS HEREBY ORDERED as follows:


        Plaintiffs will publish a description of the Summons in the Jacksonville Daily Record,

 which is a paper of general circulation in the location where the Defendants were last known to

 reside. This Summons description will be published at least once a week for six weeks. Plaintiffs

 will post the following notice in the paper:

        IN THE UNTIED STATES DISTRICT COURT, DISTRICT OF UTAH

        Case Name:      SanMedica International et al v. Metabolic Research Center et al

        Case Number: 2:20-cv-00316-JNP-DAO (Federal Court, District of Utah)

        NOTICE OF ACION:

        TO: Metabolic Research Center, last known mailing address: 3229 HWY 17, Green Cove
        Spring, FL 32043; Metabolic Research Center of Brevard, County, Inc., last known mailing
        address: 3229 HWY 17, Green Cove Spring, FL 32043; Metabolic Research Center of Fort
        Walton Beach, Inc., last known mailing address: 3229 HWY 17, Green Cove Spring, FL
        32043; Metabolic Research Center of Jacksonville, Inc., last known mailing address: 3229
        HWY 17, Green Cove Spring, FL 32043; Metabolic Research Center of Merritt Island,
        Inc., last known mailing address: 3229 HWY 17, Green Cove Spring, FL 32043.

        YOU ARE NOTIFIED THAT: SanMedica Intranational, LLC and Quality IP Holdings,
        LLC bring claims against each of you for False Advertising in Violation of the Lanham
        Act 15 U.S.C§ 1125(a)(l)(B)); Unfair Competition in Violation of Lanham Act 15 U.S.C.
        § 1125(a)(l); Declaratory Judgment; Unfair Competition; Business Disparagement; Unjust
        Enrichment; and Patent Infringement of United States Patent Nos. 10,292,964, 9,238,023,
        9,066,953, 9,339,490, 9,198,889, 8,815,311, 10,300,101, 8,722,114, 8,734,864, 8,715,752,
        8,747,921, 8,808,763, 8,4747,922, 8,808,764, 8,765,195, 10,279,004, and 10,292,957.

        YOU ARE FURTER NOTIFIED THAT: You are to serve a written copy of your
        defense, if any, to: Steven Garff, at PRICE PARKINSON & KERR, PLLC, Attorney for
        Plaintiffs, whose address is 5742 West Harold Gatty Drive, Suite 101 Salt Lake City, UT
        84116 on or before [date to be inserted]. If you fail to do so, a default may be entered
        against you for the relief demanded in the Complaint. Copies of all court documents in
        this case, including orders, are available at the Clerk of the District Court’s office. You
        may review these documents upon request.

        Once this notice has been published as described above, Defendants will be deemed to have

 been served.



                                                 2
Case 2:20-cv-00316-JNP-DAO Document 10-2 Filed 10/26/20 PageID.75 Page 3 of 3




 SO ORDERED.


 DATED this ____ day of __________, 2020.


                                                __________________________________
                                                District Court Judge




                                            3
